Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s response date of 6/30/2022.
Claims 1-23 are pending.
Drawing Objection
Objection to the drawings has been withdrawn due to applicant’s response on 6/30/22.
Specification Objection
Objection to the Specification has been withdrawn due to applicant’s response on 6/30/22.
Claim Rejections - 35 USC § 112
Rejection under 35 U.S.C. § 112, second paragraph, due to applicant’s response on 6/30/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0109554 in view of Hong et al. US 2016/0202580 and Syn et al. 2018/0129110.
Claim 1: Lee et al. disclose a display device, comprising: 
(Figs. 1, 2, 5) a gate line GL1/GL2/GL3 (121/122/123) and (Fig. 5) a storage line Clca, Clcb, Clcc, Clcd (storage capacitors) [0111] arranged on a substrate 110 in a first direction (X-direction) and spaced apart from each other; 
(Figs. 1, 5) a data line 171/DL and a partial voltage reference line (arrow-shaped terminals of the capacitors) arranged in a second direction (Y-direction) crossing the first direction (X-direction) and spaced apart from each other; 
(Fig. 5) a first thin film transistor Qa including a first source electrode (DL/Qa) extending from the data line DL, and a first drain electrode (Qa/Clca) spaced apart from the first source electrode (DL/Qa);
a second thin film transistor Qc including a second source electrode (DL/Qc) extending from the first source electrode (both Qa and Qc are connected to data line DL), and a second drain electrode (Qc/Clcc) spaced apart from the second source electrode (DL/Qc);  
(Fig. 5) a third thin film transistor Qd including a third drain electrode (Qd/Clcc) extending from the second drain electrode (Qc/Clcc), and a third source electrode (Qd/Clcd) spaced apart from the third drain electrode (Qd/Clcc) and extending from the partial voltage reference line (arrow-shaped terminals of the capacitor Clcd); 
(Fig. 2) a color filter 180q (second passivation layer 180q of the TFT array panel 100 is a color filter) [0087] disposed on the first, second, and third thin film transistors (semiconductor islands 154a, 154b, 154c and 154d, i.e., 4 TFTs, is disposed on the gate insulating layer 140) [0060] and including a first via hole exposing the third source electrode and the third drain electrode; 
(Fig. 2) an insulating layer 2540 disposed on the color filter 180q, 
except
the color filter including a first “via hole” exposing the third source electrode and the third drain electrode; and 
the first contact hole and the second contact hole are disposed in the first “via hole” when viewed in plan.
However Hong et al. teach
(Fig. 3) the color filter 230 [0062] including a first “via hole” 185a/185b/185c (groove opening region exposing contact holes 185a/185b/185c i.e. a “via hole”) [0066]; the first contact hole and the second contact hole (185a/185b/185c) are disposed in the first “via hole” (groove opening region) when viewed in plan.
And Syn et al. teach
 (Figs. 5, 6, 11) the color filter 354 exposing the third source electrode SE3 (at contact hole 31/11, see Fig. 11) and the third drain electrode DE2 (at contact hole 32/12, see Fig. 10) [0099] [0116-0117];
It would have been obvious to one of ordinary skill in the art to modify Lee's invention with Hong's structure in order to provide improved aperture ratio and transmittance, as taught by Kim [0009], and with Syn's structure in order to provide improved image quality, as taught by Syn [0002].

Claims 3, 4: Lee et al. disclose 
Claim 3: (Fig. 1) a semiconductor layer 154 (154a/154b/154c) [0049] [0060] overlapping the first, second, third source electrodes 173a/173b/173c, the first, second, and third drain electrodes 175a/175b/175c, and the gate line 121/122/123.
Claim 4: (Figs. 1, 2) the color filter 180q [0087] further includes a second via hole (185a) [0070] exposing the first drain electrode 172/175a [0069]; and the insulating layer 180p (first passivation layer) [0078] further includes a third contact hole 185a/180p (opening of first passivation layer 180p) overlapping the second via hole 185a and exposing the first drain electrode 175a/172

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0109554, Hong et al. US 2016/0202580, Syn et al. 2018/0129110 as applied to claim 1 above, and further in view of Park et al. US 2017/0184932.
Claim 2:
Park et al. teach
Claim 2: (Fig. 22) the first contact hole CT1 and the second contact hole CT2 are spaced apart from each other with the gate line GLn/GE1 therebetween when viewed in plan [0058].
It would have been obvious to one of ordinary skill in the art to modify Lee's invention with Park's structure in order to provide improved display quality [0014].

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0109554 in view of Syn et al. US 2018/0129110.
Claim 19: Lee et al. disclose a display device, comprising: 58
(Figs. 1, 2, 5) a gate line GL1/GL2/GL3 (121/122/123) disposed on a substrate 110 in a first direction (X-direction); 
(Figs. 1, 5) a data line 171/DL disposed in a second direction (Y-direction) crossing the first direction (X-direction); 
(Fig. 5) a first thin film transistor Qa including a first source electrode (DL/Qa) extending from the data line DL, and a first drain electrode (Qa/Clca) spaced apart from the first source electrode (DL/Qa); 
a second thin film transistor Qc including a second source electrode (DL/Qc) extending from the first source electrode (both Qa and Qc are connected to data line DL), and a second drain electrode (Qc/Clcc) spaced apart from the second source electrode (DL/Qc); 
a third thin film transistor Qd including a third drain electrode (Qd/Clcc) extending from the second drain electrode (Qc/Clcc), and a third source electrode (Qd/Clcd) spaced apart from the third drain electrode (Qd/Clcc),
except
a first conductive pattern extending from the third source electrode and disposed in parallel to the third source electrode.  
However Syn et al. teach
(Fig. 5) a first conductive pattern DE1/SE3 [0049] extending from the third source electrode SE3 and disposed in parallel to the third source electrode SE3.  
It would have been obvious to one of ordinary skill in the art to modify Lee's invention with Syn's structure in order to provide improved image quality of a device, as taught by Syn [0004].


Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0109554, Syn et al. US 2018/0129110 as applied to claim 19, and further in view of Jeon et al. US 2020/0363689.
Claim 20: Jeon et al. disclose a display device, comprising: 58
Claim 20: (Fig. 3) the first conductive pattern (left vertical pattern extending from the third source electrode 173b) includes 2a first vertical portion (middle vertical pattern) extending from one end of the third source electrode 173b [0093] in a direction crossing the third source electrode 173b; and 4a first horizontal portion (lower horizontal portion) extending from one end of the first vertical portion (middle vertical pattern) in parallel to 5the third source electrode 173b.
Claim 21: (Fig. 3) the first conductive pattern (left vertical pattern) is spaced 2apart from the third source electrode 173b).
Claim 22: (Fig. 3) a second conductive pattern (right vertical pattern) extending from the third drain electrode 175b in a direction adjacent to the first conductive pattern (left vertical pattern).
Claim 23: (Fig. 3) the first conductive pattern (left vertical pattern 173b) and the second conductive pattern (right vertical pattern 175b) are spaced apart from each other with the gate line 121 therebetween.
It would have been obvious to one of ordinary skill in the art to modify Lee's invention with Jeon's structure in order to provide improved lateral visibility, as taught by Jeon [0007].



Allowable Subject Matter
Claims 5-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 5 is the inclusion of the limitation 
“…the first via hole overlaps the gate line; and the first contact hole and the second contact hole do not overlap the gate line.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 6 and 7 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the dependent claim 8 is the inclusion of the limitation 
“…a first electrode pattern disposed on the insulating layer and contacting the third source electrode and the storage line through the first contact hole and the first via hole; and a second electrode pattern disposed on the insulating layer and contacting the third source electrode through the second contact hole and the first via hole.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 9-18 are also allowed due to their virtue of dependency.
Lee et al. US 2015/0109554, Hong et al. US 2016/0202580, Syn et al. US 2018/0129110 and Park et al. US 2017/0184932 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871